BISCHOFF, J.
These petitions seek a direction that the commisin the street opening proceeding ascertain the damages sustained by the petitioners through the closing of Kingsbridge Road, “a contiguous street,” and are presented as provided by section 14, c. 1006, p. 2051, of the Laws of 1895. In opposition it is contended that ■the petitioners have no standing, in that their claims were not presented within two years after the filing of the maps showing an intention to close Kingsbridge Road for the purposes of the opening of Spuyten Duyvil Broad. The statute (chapter 1006, § 5, Laws of 1895) places a two-year limitation upon claims for damages caused by the closing of a street, where a prior intention to close the same street had been indicated by the filing of maps at a period before this act took effect. Where no such intention had been indicated, the limitation expressed is six years (section 5), and these claims had concededly been presented within that time.
■It is argued in behalf of the city that an intention to close' Kings-bridge Road was indicated by the filing of certain maps in the years 1877 and 1888. These maps have been exhibited to me, and, upon examination', they are found to fall short of the virtue claimed for them. Evidently the statute intends that the purpose to close the street should have been reasonably apparent from the earlier maps, *859if property holders are to be subjected to a shorter limitation for their claims upon the strength of the notice thus afforded, and it would appear that persons inspecting these maps would fail to find an expression of intention to close Kingsbridge Road, opposite these particular parcels, except in the case of the petitioner Berrien. In the map of 1877 the explanatory note directs attention to the use of “India ink shading” upon portions of streets to be discontinued. India ink shading is used in places, but conspicuously omitting those portions of Kingsbridge Road opposite the property of the petitioners, other than Berrien. As to this one petitioner there is a clear indication of an intention to close the street. As to all the others the intention is just as clearly to the contrary. The map of 1888, “replacing partially” the Kingsbridge Road, is wholly lacking in detail, and appears to afford no notice of an intention to abandon any particular part of the existing road.
The claim of the petitioner Berrien must be rejected, because falling within the two-year limitation. It was competent to the Legislature to fix this limitation, and I find no force in the suggestion of counsel that section 5, which places the limitation, does not apply to these proceedings under section 14 of the act. The statute makes it the duty of the corporation counsel to bring the claims to a seasonable hearing; but, under section 14, the claimants themselves are allowed to move the hearing as a part of the proceedings to open the “contiguous street.” The “parties interested,” who may move under section 14, are clearly the parties who have enforceable claims under section 5, and there is no necessity to look for a repetition in section 14 of the limitation which section 5 expresses.
Certain of the petitioners have presented amended and increased claims since the period of limitation has expired, and the claims at the increased amount are properly objected to. The statute defines the manner in which claims are to be presented; and the claimants have no inherent right to make the claims greater, in avoidance of the limitation of time for the presentation of claims.
Application of petitioner Berrien denied. Other applications granted, except as to increased amount of claims after the six-year limitation. Settle order on notice.